Citation Nr: 1760967	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-22 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).

2.  Entitlement to a rating higher than 30 percent prior to March 10, 2017, for service-connected headaches.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from January 1945 to June 1946.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

In November 2013, August 2015, and November 2016, the Board remanded the SMC claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Regrettably, still another remand is required.  The Board, however, has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


REMAND

As an initial matter, the Board notes that an April 2017 rating decision during the pendency of this appeal for SMC denied a higher rating for the Veteran's service-connected headaches.  Later that month, in response, he filed a timely Notice of Disagreement (NOD) initiating an appeal of that decision.  Subsequently, an October 2017 rating decision granted the maximum schedular rating available for service-connected headaches effective March 10, 2017, and considered the matter resolved.  But the Veteran thereafter explicitly indicated in October and November 2017 letters that he was continuing his appeal in that matter and resultantly advancing it to the Board for appellate consideration.  It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, for all time periods at issue.  See Grantham v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Thus, the Board interprets the Veteran's letters as his intention to continue appealing the rating assigned for his headaches prior to the effective date of March 10, 2017, assigned in the October 2017 rating decision.  So, to this end, he must be provided a Statement of the Case (SOC) concerning this claim and then, in response, given opportunity to complete the steps necessary to "perfect" his appeal of this additional claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  See also 38 C.F.R. § 20.200 (an appeal to the Board consist of a timely-filed NOD, in writing, and, after issuance of an SOC, a timely-filed Substantive Appeal).

Turning next to the SMC claim already on appeal, the Board most recently remanded this claim in November 2016 to have the Veteran undergo a contemporaneous VA compensation examination reassessing the severity of his service-connected posttraumatic stress disorder (PTSD) and headaches, including determining their impact on his functioning.  Specifically, the Board directed the examiner to determine, following an examination that included any indicated tests or studies deemed necessary, whether these disabilities rendered the Veteran so physically or mentally impaired that he required the regular A&A of another person or is HB.  The Board specifically explained that "[i]t is essential the examiner provide explanatory rationale for the opinion, preferably citing to specific clinical findings or other evidence in the file supporting conclusions."  The probative value of a medical opinion is derived primarily from its underlying reasoning or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

A review of the January 2017 VA examination report and medical opinion offers little assurance that there was compliance, even the acceptable substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

First, the Board sees that, while the AOJ felt, reasonably in the Board's estimation, that a specific examination to determine the current pathology and presentation of the Veteran's PTSD was warranted, no such examination was ordered to do the same for his headaches.  Notably, the A&A examination report does not appear to include a substantial overview of the disability picture or presentation of the Veteran's headaches before rendering an opinion regarding their functional impact.  Indeed, it is unclear whether the examiner at the time even elicited a subjective report regarding the Veteran's headaches (associated symptoms, etc.), particularly when compared to the subsequent April 2017 examination conducted in conjunction with a separate increased-rating claim that does provide a thorough disability picture (but, for obvious reasons, does not address the A&A or HB status question at issue in this appeal).  Moreover, the ultimate opinion comprises a flat conclusion bereft of any rationale-the examiner merely states that there is no evidence chronic headaches require the regular A&A of another person or result in the Veteran being HB, though she does state earlier that it appears the Veteran is able to attend church regularly.  This is particularly concerning given the subsequent April 2017 VA examination report contrarily indicates the Veteran's headaches have worsened considerably and now involve constant, daily pain, frequent prostrating attacks, photophobia, and phonophobia.  Consequently, the Board finds the January 2017 opinion and examination addressing the Veteran's headaches in the context of A&A or HB status inadequate, such that a new examination is needed.

By comparison, the January 2017 psychiatric examination and associated medical opinions regarding A&A and HB status are certainly more robust, as there is at least a separate, detailed psychiatric examination report with clinical findings supporting the conclusions provided.  However, a review of the opinion provided by the examining psychologist shows that the negative findings therein regarding the need for regular A&A do not seem to mention or discuss the examiner's own notation that the Veteran suffers from "near-continuous panic or depression affecting the ability to function independently."  Such a finding certainly seems rather strong positive evidence suggesting a need for regular A&A, even if the need is not constant, and the failure to reconcile that finding with the examiner's ultimate opinion requires further clarification.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his service-connected headaches and/or PTSD.

2. Then arrange for the Veteran to be reexamined to reassess the severity of his headaches.  Based on this physical examination, review of the record, and the results of any tests or studies deemed necessary, the examiner must describe, in detail, all associated symptoms and pathology (as well as their frequency, severity, and duration) and consequent functional impairment owing to these headaches.  

In particular, the examiner must specifically comment on the impact these headaches are expected to have on the Veteran's ability to perform activities of daily living or other common functions, and opine as to whether his headaches render him so helpless as to require the regular A&A of another person or be HB-i.e., confined to his home (or ward or clinical areas, if institutionalized) or immediate premises?

It is essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to this claim, preferably citing to specific clinical findings or other evidence in the file supporting conclusions.

3. Also arrange for the Veteran to be reexamined to reassess the severity of his PTSD.  Based on this mental status evaluation, review of the record, and the results of any tests or studies deemed necessary, the examiner must describe the associated symptoms and pathology (as well as their frequency, severity, and duration) and resultant functional impairment owing to this service-connected disability.  

In particular, the examiner must specifically comment on the expected impact the Veteran's PTSD would have on his ability to perform activities of daily living or other common functions, and opine as to whether his PTSD renders him so helpless as to require the regular A&A of another person or be HB-i.e., confined to his house (or ward or clinical areas, if institutionalized) or immediate premises?

It is essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to this claim, preferably citing to specific clinical findings or other evidence in the file supporting conclusions.

4. Then readjudicate this claim for SMC in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental SOC (SSOC) and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

5. 
Also send the Veteran an SOC concerning his additional claim for a rating higher than 30 percent for his service-connected headaches prior to March 10, 2017.  As well, give him opportunity in response to this SOC to complete the steps necessary to "perfect" his appeal of this additional claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

